                  Case 20-10343-LSS      Doc 2572      Filed 04/12/21      Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



    In re:                                               Chapter 11

    BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                         (Jointly Administered)
                           Debtors.


     JOINDER OF CLARENDON AMERICA INSURANCE COMPANY IN CENTURY’S
         MOTION TO ADJOURN THE DISCLOSURE STATEMENT HEARING

             Clarendon America Insurance Company (“Clarendon”), by its undersigned attorneys,

hereby joins in the Motion to Adjourn the Disclosure Statement Hearing [D.I. 2568] (the “Motion

to Adjourn”) filed by Century Indemnity Company (“Century”). As more fully set forth in the

Motion to Adjourn, it is premature to consider approval of the Debtors’ proposed disclosure

statement because essential parts of the disclosure statement and plan are missing or incomplete.

The missing and incomplete information is necessary for parties, particularly insurers like

Clarendon and Century, to be able to evaluate the adequacy of the disclosure statement and make

an informed decision about the proposed plan. Accordingly, Clarendon requests that this Court

adjourn the disclosure statement hearing as requested in the Motion to Adjourn and grant such

other and further relief as is just and proper.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038
              Case 20-10343-LSS   Doc 2572   Filed 04/12/21   Page 2 of 3




Dated: April 12, 2021
Wilmington, Delaware                  /s/ Matthew G. Summers
                                      Matthew G. Summers (DE No. 5533)
                                      Chantelle D. McClamb (DE No. 5978)
                                      BALLARD SPAHR LLP
                                      919 N. Market Street, 11th Floor
                                      Wilmington, Delaware 19801-3034
                                      Telephone: (302) 252-4428
                                      Facsimile: (302) 252-4466
                                      E-mail: summersm@ballardspahr.com
                                              mcclambc@ballardpshar.com

                                             -and-

                                      Harry Lee*
                                      John O’Connor*
                                      Brett Grindrod*
                                      STEPTOE & JOHNSON LLP
                                      1330 Connecticut Avenue NW
                                      Washington, DC 20036
                                      Telephone: (202) 429-8078
                                      Facsimile: (202) 429-3902
                                      E-mail: hlee@steptoe.com
                                               joconnor@steptoe.com
                                               bgrindrod@steptoe.com
                                      (*Admitted pro hac vice)

                                      Attorneys for Clarendon America Insurance
                                      Company




DMEAST #42660003 v1                     2
              Case 20-10343-LSS          Doc 2572    Filed 04/12/21   Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I, Matthew G. Summers, hereby certify that, on this 12th day of April, 2021, I caused a

true and correct copy of the foregoing Joinder to be served via CM/ECF on all parties who have

registered for electronic service in these cases.



Dated: April 12, 2021
Wilmington, Delaware
                                               /s/ Matthew G. Summers
                                               Matthew G. Summers (DE No. 5533)
                                               BALLARD SPAHR LLP
